Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed June 5, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
A full copy of EP3011194 has not been provided, what has been provided is a text document of the reference but this is not a copy of the patent document, for consideration that patent document must be provided.
Also item 2 in the US PGPub citations in this IDS has also been crossed off as this document was previously cited on 1/24/20 and was considered with that IDS.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the outer surface of the contact portion being provided with the raceway (alternative in the first clause of claim 1 and second clause of claim 10) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Also character 1 is used to designate the bearing however in the figure the character is on the opposite side of the assembly from the bearing, 1 should be moved to the right side of the figure with lead line pointing directly to the bearing.

Claim Objections
Claims 1-4 and 10 are objected to because of the following informalities:  
Claim 1, lines 9 and 10, it is suggested that the terms “first” and “second” be removed to avoid any possible confusion regarding how many materials of each type are being explicitly required.
Claims 2-4 and 10 include the same use of “first” and “second” and it is suggested that these also be removed.
Claim 10, line 2, the comma after providing should be a colon.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 both state that the raceway can be on either the inner or outer surface of the contact portion but then both claims later state “the pierced portion of the squirrel cages being attached to an outer surface of the contact portion”.  First it is unclear if this is now a second “outer surface” or the same outer surface first set forth earlier by the claim, if a second where is this and how is it distinguished from the first outer surface?  Assuming they are one in the same it is further unclear how both the raceway and the squirrel cage can be on the same side of the contact portion (ring member).  If they are on the same side wouldn’t the squirrel cage interfere with the raceway?  If not how are these configured so they don’t interfere with each other?
Claim 7 recites the limitation "the fastening portion" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  This should be - -the fastening collar- -.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long, USP 9,933,017, in view of Bernardele, USP 10,704,595.
Regarding claim 1, Long discloses an annular ring (figure 6) comprising: a contact portion (ring 328) having an inner surface, an outer surface and lateral walls connecting the inner and the outer surfaces (the generally rectangular shape defines the surfaces and walls), one among the inner and outer surfaces being provided with a raceway (the inner surface forms the raceway for the ball element), and a squirrel-type cage (330/338) secured to the contact portion, the squirrel-type cage having a pierced portion (337 and 341) provided with a plurality of circumferentially distributed apertures (holes), and a fastening collar (portion where the lead line for 330 is pointing) extending from a free end of the pierced portion (from a free end of 337), wherein the contact portion is formed from a first metal material (see column 4, lines 34-53, M50NiL is a steel, see column 4, lines 8-22), and the pierced portion of the squirrel cage being attached to an outer surface of the contact portion (at 338).
Long further discloses that the squirrel cage is made of metal and thus does not disclose that it is composed of a second composite-type material comprising a matrix in which reinforcing fibres are embedded.
Bernardele disclose that a bearing mount (10) can be formed from metal or a composite-type material comprising a matrix in which reinforcing fibres are embedded (see column 6, lines 39-55).

Regarding claim 2, Long discloses that the first material of the contact portion (328) is made of steel (see column 4, lines 34-53, M50NiL is a steel, see column 4, lines 8-22).
Regarding claim 3, Long in view of Bernardele discloses that the fibres of the second composite material of the squirrel cage are made of carbon, glass, Kevlar, Vectran or a combination of fibres of different types (Bernardele disclose that the fibres can include carbon and glass, see column 6, lines 42-50).
Regarding claim 4, Long in view of Bernardele discloses that the matrix of the second composite material of the squirrel cage is an epoxy, polyamide or phenolic resin (Bernardele discloses epoxy as one option of material, see column 6, lines 42-50).
Regarding claim 5, Long discloses that the pierced portion of the squirrel cage comprises a face provided with an annular slot in which the contact portion is housed (the face is the right axial end face of 338, the bore in this end is an annular slot like the 
Regarding claim 6, Long discloses that the pierced portion of the squirrel cage comprises a face provided with two annular grooves (24 as labeled in Figure 3) configured to receive O-ring seals (“configured to” is defining what the grooves are for not that there are O-rings installed, however Long discloses that 24 is for piston seals which are types of o-rings, see column 3) in order to delimit a space intended to receive an oil film to attenuate vibrations (the space between 24 is disclosed as a dampening surface 23, the seals would delimit this space for the dampening fluid).
Regarding claim 7, Long discloses that the fastening portion [collar] of the squirrel cage comprises at least one through-hole (the flange at the end of the cage includes a number of through holes) configured to receive a fastening screw (these holes can receive a screw or other mounting structure “configured to” does not limit the claim to any particular structure for the hole nor is a fastening screw positively required by the claim).
Regarding claim 10, Long discloses a bearing assembly with rolling elements comprising: a first ring (outer ring shown in figure 6) providing: a contact portion (ring 328) having an inner surface, an outer surface and lateral walls connecting the inner and the outer surfaces (the generally rectangular shape defines the surfaces and walls), one of the inner and outer surfaces being provided with a raceway (the inner surface forms the raceway for the ball element), and a squirrel-type cage (330/338) secured to the contact portion, the squirrel-type cage having a pierced portion (337 and 341) provided with a plurality of circumferentially distributed apertures (holes), and a 
Long further discloses that the squirrel cage is made of metal and thus does not disclose that it is composed of a second composite-type material comprising a matrix in which reinforcing fibres are embedded.
Bernardele disclose that a bearing mount (10) can be formed from metal or a composite-type material comprising a matrix in which reinforcing fibres are embedded (see column 6, lines 39-55).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the squirrel cage (bearing mount) of Long and make the cage out of a composite material that comprises a matrix in which reinforcing fibres are embedded, as taught by Bernardele, since substituting between known alternative materials for metal (as described in Bernardele the composite can be used in place of metal, column 6, lines 39-41) provides the predictable result of providing a mount for securing a bearing in a housing.  Also, such a modification would have been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the .


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long, USP 9,933,017, in view of Bernardele, USP 10,704,595, as applied to claim 1 above, and further in view of Nakao, US PGPub 2018/0223982.
Regarding claim 8, Long in view of Bernardele does not disclose that the surface opposed to the raceway is provided with a recessed region, the composite material of the squirrel cage being received in a fitted manner in the recessed region (in other words composite material engages in a recess of the bearing ring).
Nakao teaches that when mounting a bearing ring (11) into a body made out of a composite or resin material (30) the surface opposed to the raceway of the bearing ring is provided with a recessed region (19 and spaces between 20) with the composite material being received therein for the purpose of providing an attachment between the two parts that prevents creep or relative movement between the two parts (see paragraph 0007 and 0009).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify Long in view of Bernardele and provide a recessed region opposite the raceway with the composite material engaged in the recess, as taught by Nakao, for the purpose of providing an attachment between the bearing ring and a composite mounting material that prevents creep between the parts.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656